GOLDTHWAITE, ,T.
It is evident from an examination of the statutes authorizing the process of attachment, that it was intended to be given only in cases of money demands, and even with respect to these it deserves consideration whether-the process is not confined to those which are of a liquidated nature, or capable of precise ascertainment. It is true, when the ancillary attachment is given by the 8th section of the act of 1837, very general terms are used; but these are controlled by subsequent expressions, showing very clearly that the ancillary process is warranted only in those actions which could b,e commenced by original attachment.
Motion denied.